Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000085
                                                         12-APR-2012
                                                         01:30 PM



                       NO. SCWC-10-0000085

          IN THE SUPREME COURT OF THE STATE OF HAWAII


        STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                  vs.

        KAREN A. OSHIRO, Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (ICA NO. CAAP-10-0000085; CR. NO. 1P109-12182)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
     and Circuit Judge Ahn, in place of Duffy, J., recused)

         Petitioner/Defendant-Appellant Karen A. Oshiro’s

application for writ of certiorari, filed February 28, 2012, is

hereby rejected.

         DATED:     Honolulu, Hawaii, April 12, 2012.

Ivy Y.E. Kim,                           /s/ Mark E. Recktenwald
Deputy Public Defender,
on the Application for                  /s/ Paula A. Nakayama
Petitioner/Defendant-Appellant.
                                        /s/ Simeon R. Acoba, Jr.

                                        /s/ Sabrina S. McKenna

                                        /s/ Karen S.S. Ahn